Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claim 14 has been amended, and claims 28, 32, 35 and 36 canceled as requested in the amendment filed on February 25, 2022. Following the amendment, claims 14, 23, 26 and 27 are pending in the instant application.
2.	Claims 14, 23, 26 and 27 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn. 
4.	Applicant’s arguments have been fully considered but found to be not persuasive for reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 14, 23, 26 and 27, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
The term “increased” in claim 14, as amended, is a relative term which renders the claim indefinite. The term “increased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Providing a point of reference or comparison within the claim would obviate this ground of rejection.
Further, limitation “a subject in which the expression level of Tau and β-amyloid is increased” renders the claim indefinite because it is not obvious what stands for a subject having a specific level of expression of Tau, for instance. Is it a total level of expression of tau in the entire body of the subject, or in any specific tissue that is intended by the claim? Amendment to the claim to better express claimed subject matter is suggested. 
6.	Claims 23, 26 and 27 are indefinite for being dependent from indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 14, 23, 26 and 27 stand rejected under 35 U.S.C. 103 as being unpatentable over WO2013/167574, IDS of 01/18/2019 (the ‘574 document) for reasons of record in section 4 of Paper mailed on June 28, 2021 and in section 6 of Paper mailed on November 26, 2011. 
Claims 14, 23, 26 and 27 have been amended to be directed to methods for treating Alzheimer’s disease by administration of a composition comprising a peptide of SEQ ID NO: 1 for a total of 6 to 26 times, once every 1 to 2 weeks, and wherein the subject is the subject in which the expression level of Tau and β-amyloid is increased. The second amendment is addressed within section 5 , indefiniteness, earlier. With respect to regimen, it is noted that the newly presented 
The Examiner maintains that it would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat Alzheimer’s disease by administering the peptide of SEQ ID NO: 1 6 to 26 times, once every 1 to 2 weeks, in a dose of 1.12 mg or more, as fully taught by the ‘574 patent. 
Applicant argues at p. 3 of the Response that the cited art does not mention anything at all with respect to Tau and nothing about increased levels of β-amyloid. Applicant’s argument has been fully considered but found to be not persuasive for the following reasons. As explained within section 5 earlier, the newly presented limitation “a subject in which the expression level of Tau and β-amyloid is increased” stands vague and ambiguous and therefore not suitable for meaningful interpretation. Alzheimer’s disease is a pathology known for increased expression of tau and β-amyloid in the brain, blood and CSF. One would reasonably assume that a subject with a severe Alzheimer’s disease has altered levels of tau and β-amyloid in the brain, blood or CSF. However, the limitation of claim 14, as amended, does not allow clear interpretation of the subject under treatment. Therefore, by broadest reasonable interpretation and for assessment of applying prior art, the subject suffering from AD as in ‘574 patent is interpreted as meeting the limitations of a “subject in which the expression level of Tau and β-amyloid is increased”.
For reasons of reason fully explained earlier and reasons above, the rejection is maintained. 

Conclusion
8.	No claim is allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
March 24, 2022